Case: 14-60612      Document: 00512998215         Page: 1    Date Filed: 04/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60612
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             April 8, 2015
RAUL FERRUSCA-VEGA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 244 014


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Raul Ferrusca-Vega (Ferrusca), a citizen and native of Mexico, petitions
for review of the order of the Board of Immigration Appeals (BIA) dismissing
his appeal from the order of the immigration judge denying his application for
cancellation of removal. Ferrusca argues that he was statutorily eligible for
cancellation of removal because his conviction for a crime involving moral
turpitude occurred more than five years after he entered the United States.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60612     Document: 00512998215     Page: 2   Date Filed: 04/08/2015


                                  No. 14-60612

He asserts that the plain language of 8 U.S.C. § 1227(a)(2)(A)(i) encompasses
only crimes involving moral turpitude that are committed within five years
after the date of an alien’s admission and that, therefore, he has not been
convicted of an offense under § 1227(a)(2)(A)(i) that renders him ineligible for
cancellation of removal under 8 U.S.C. § 1229b(b)(1)(C). He maintains that
the deference normally given to the BIA’s interpretation of immigration law is
inapplicable in this case because the BIA’s ruling was contrary to the plain
language of the relevant statutes.
      A panel of this court has previously rejected the argument raised by
Ferrusca. See Nino v. Holder, 690 F.3d 691, 696-98 (5th Cir. 2012). We cannot
overrule that decision absent an intervening statutory change, Supreme Court
decision, or en banc decision of this court. See Jacobs v. Nat’l Drug Intelligence
Ctr., 548 F.3d 375, 378 (5th Cir. 2008).
      PETITION FOR REVIEW DENIED.




                                        2